DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       QUENTIN WALTER and ESTATE OF WELDON J. STOUT,
                         Appellants,

                                    v.

       FRANK J. AVELLINO and NANCY CARROLL AVELLINO,
                          Appellees.

                              No. 4D17-3639

                              [July 26, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;     Janet     Croom,     Judge;     L.T.   Case      No.
562017CA001350AXXXAC.

   Quentin Walter, Sebastian, pro se.

  Gary A. Woodfield of Haile, Shaw & Pfaffenberger, P.A., North Palm
Beach, for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.